 1

 2

 3                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 4                                        AT SEATTLE

 5       BERENICE BAUTISTA,

 6                                Plaintiff,

 7             v.                                              C18-1463 TSZ

 8       CONCESIONARIA VUELA                                   MINUTE ORDER
         COMPANIA DE AVIACION, S.A.B.
 9       de C.V., 1 et al.

10                                Defendants.

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
           (1)    The deadlines for joining parties and amending pleadings having expired,
13 plaintiff is DIRECTED to show cause within fourteen (14) days of the date of this Minute
   Order why the claims against Does 1-100 should not be dismissed without prejudice for
14 failure to prosecute.

15          (2)    The parties’ stipulated motion, docket no. 19, to continue the trial date and
     related deadlines is GRANTED as follows:
16
               JURY TRIAL DATE (5 days)                                      September 21, 2020
17
               Discovery motions filing deadline                             April 16, 2020
18

19             Discovery completion deadline                                 June 1, 2020

20
     1
         The Complaint names as a defendant Concesionaria Vuela Compania de Aviacion, S.A.B. de C.V. d/b/a
21 Volaris Aviation Holding Company. See Compl. (docket no. 1). The entity answering the Complaint
     identified itself as Concesionaria Vuela Compañía de Aviación, S.A.P.I. de C.V. d/b/a Volaris Airlines.
22 See Answer (docket no. 10). The parties appear to agree that the entity answering the Complaint is the
     correct defendant. Thus, the Complaint is hereby AMENDED and the Clerk is DIRECTED to update the
     docket accordingly.
23

     MINUTE ORDER - 1
 1
             Dispositive motions filing deadline                           June 11, 2020
 2           Deadline for filing motions related to expert
                                                                           June 18, 2020
             testimony (e.g., Daubert motions)
 3
             Motions in limine filing deadline                             August 13, 2020
 4
             Agreed Pretrial Order 2 due                                   August 31, 2020
 5
             Trial briefs, proposed voir dire questions, and
                                                                           August 31, 2020
 6           jury instructions due
                                                                           September 11, 2020
 7           Pretrial conference
                                                                           at 1:30 p.m.

 8 All other terms and conditions, and all dates and deadlines not inconsistent herewith,
   contained in the Minute Order Setting Trial Date and Related Dates, docket no. 16, shall
 9 remain in full force and effect.

10         (3)     The Clerk is further DIRECTED to send a copy of this Minute Order to all
     counsel of record.
11
            Dated this 18th day of December, 2019.
12

13                                                          William M. McCool
                                                            Clerk
14
                                                            s/Karen Dews
15                                                          Deputy Clerk

16

17

18

19

20

21

22   2
       For further details concerning the Pretrial Order and the exhibit list contained therein, refer to
     the Minute Order Setting Trial and Related Dates, entered on July 10, 2019, docket no. 16.
23

     MINUTE ORDER - 2
